DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Andrew Reeves on May 18, 2022.

The application has been amended as follows: 
Claim 77. (Currently Amended) A method for modeling a neuronal/nervous system related disease or disorder, comprising: 
delivering a vector encoding a plurality of guides to a genetically-modified eukaryotic cell or a genetically-modified non-human animal, 
wherein the genetically-modified eukaryotic cell or genetically-modified non-human animal comprises a chromosomally integrated Cas9 gene that is constitutively expressed, or a chromosomally integrated Cas9 gene capable of being inducibly or conditionally expressed to produce a Cas9 protein, 
wherein, when the Cas9 gene and the plurality of guides are expressed in the cell or animal, the plurality of guides are capable of guiding the Cas9 protein to a plurality of neuronal cell-specific target loci, thereby introducing multiple neuronal cell-specific mutations or substitutions at the neuronal cell-specific target loci.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of modeling a neuronal/nervous system related disease or disorder comprising delivering a vector to a genetically-modified eukaryotic cell or genetically modified non-human animal.  The vector encodes a plurality of guides to the cell or animal that direct a Cas9 protein to a plurality of neuronal cell-specific loci, and are able to introduce multiple mutations or substitutions in the loci in a neuronal cell-specific manner.  The Cas9 is a chromosomally integrated Cas9 gene that can be constitutively, inducibly, or conditionally expressed to produce the Cas9 protein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636